Order entered April 15, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-19-00886-CR

                  LATAURUS KENSHEY MURPHY, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

                On Appeal from the Criminal District Court No. 6
                             Dallas County, Texas
                     Trial Court Cause No. F19-00400-X

                                      ORDER

       Before the Court is the State’s April 14, 2020 motion to extend time to file

its brief. We GRANT the motion and ORDER the brief received with the motion

filed as of the date of this order.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE